                           Case 2:19-cv-01432-DMC Document 1 Filed 07/26/19 Page 1 of 9



 14f                n(             - 1flcI                                       .
Name and Prisonerooking Number


Place of Confinement                                                                                              FILED
   2?oO                                    CN R1                                                                  Jul 26, 2019
                                                                                                             CLERK, U.S. DISTRICT COURT
Mailing Address                                                                                            EASTERN DISTRICT OF CALIFORNIA

      '&cc
City, State, Zip Code                 /

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                          UN TI-! K UNITED STATES DISTRICT COURT
                                               FOR THE EASTERN DISTRICT OF CALIFORNIA



                  (:      \ti1 mq'c &f\rer
(Full Name of Plaintif
                                  Plaintiff,

                                          V.                                                   2:19-cv-1432-DMC (PC)
                                                                                              (To be supplied by the Clerk)
ci) \kze, ccia
(Full Name of Dent)
                                                     cc
(2) Ck1 o•                                     3)
                                                                                              CWIL RIGHTS COMPLADT
(3) Se'ie                       cl çr\                                                           BY A PRISONER

(4) $q                     <enn                                                      LI Original Complaint                                  '1
                                          Dkendant(s).                               LI First Amended Complaint
   Check if there are additional Defendants and attach sage 1-A listing them.
                                                                                     LI Second Amended Complaint


                                                                           A. JURISDICTION

1.      This Court has jurisdiction over this action pursuant to:
                28 U.S.C. § 1343(a); 42 U.S.C. § 1983
                         28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
                  LI Other:

2.      Institution1city where violation occurred:                                     CU       c




Revised 3/15/2016                                                                1
Case 2:19-cv-01432-DMC Document 1 Filed 07/26/19 Page 2 of 9




                     (S
                    Case 2:19-cv-01432-DMC Document 1 Filed 07/26/19 Page 3 of 9



                                                         B. DEFENDANTS

1.    Name of first Defendant: 'Vtte                ic                                    The first Defendant is employed as:

                              (Position and Title)                                                          (Tnstitution)

2,    Name of second Defendant: E'1e                     )oc                   . The second Defendant is employed as:
                   ce Qc-                                               at iM
                              (Position and Title)                                                          (Tnstjtution)

3.    Name ofitd Defendant:                               i\Q.'4                 . The third Defendaijt is employed as:
            Th V      oS         ç                                      at \Ick\\4                                    '4-
                      (Position and Title)                                                        (Tnstitut!on)

4.    Name of fourth Defendant:                                                          The fourth Defendant is employed as:
                     's      Mc1S\- s                                   at
                              (Position and Title)                                                          (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                 C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                        1'Yes              ENo

2.    If yes, how many lawsuits have you filed?                 . Describe the previous lawsuits:

      a. First prior lawsuit:
            1. Parties:                                   v.
           2.    Court and case number:    2CJ                               —
            3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)                        5 mi $

      b. Second prior lawsuit:
           1. Parties: &cr(flQf                          v. Cot€'rnan
           2. Court and case number:       2   2.-   CI      C i<T '? ( ( (> .(- tct
           3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) E                              vra

      c. Third prior lawsuit:
           1. Parties:                                   v.            i-'&r-t e+ a
           2. Courtandcasenumber:           2. I'7 CVOC                      - CCf, CM t(                                        -,
           3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) D 3 r                                s5e-ci

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

                                                                   2
                9
                            ub U
        Case 2:19-cv-01432-DMC Document 1 Filed 07/26/19 Page 4 of 9
                                                 0



.3

     1UbkOS   '44
           Case 2:19-cv-01432-DMC Document 1 Filed 07/26/19 Page 5 of 9
          2C    4c       tcn\                  \-s

  a.        Qccrc '•       S    t\scer.1        ccv)
ç r
      r         2'. 5-cv'- cY2o5- YJt'S -tFr5( pe)

                               '.J.   s/ 0C            eJ qi
                           : I3-cv o'!l - KJPJ (:j)


      içrfc                       'I , I4ne')
                     2. 2                     h';-




                     a-ar er- i                V
                Case 2:19-cv-01432-DMC Document 1 Filed 07/26/19 Page 6 of 9



                                             D. CAUSE OF ACTION

                                                       CLAIM I
I.   State the constitutional or other federal civil right that was violated:   t vfl )')    yflY)


2.   Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.
        Basic necessities                   Mail              Access to the court             Medical care
     LI Disciplinary proceedings           Property           Exercise  of religion           Retaliation
        Excessive force by an officer      Threat to safety    Other:

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.
                     iI9/27 öiCr S1ehi D-c\eii pc                                           rJc1rrni+        the
                 C 1 YtcD#              br'Awi              rfSIth%Y                       CiA ViO)1 '
                                                                                         1)            r 11 1
  444 M4,r 5o                                                    qc         rcrz. lcr '4 Ter-re 1
Cc*                    cr i'i. hfceA p' iii .j4 ar8 C(r*3f43 ne                                           4cq
                kt                                            V"+°'              ieq1                 nbSfruthc(
                               "frr-i    CflLir Vknr)P               r)a< --1-aK vi     Urpier      NI
                   )               çp                               \eP       '  /q    oc:\ 1+b
                          I                    ' L.414r             k               L- ø      '  (AiS
                                                                                1\1er re
 %(VX                     r. .cj
                           c q -L -
                                            P1                                             Arr1L




4.   Injury. State how you       re injured by the actions or inactions of the Defendan
                         n¼41             &.€3rvJ€'è 3F



5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your
        institution?                                                                               Yes        No
     b.   Did you submit a request for administrative relief on Claim I?                               Yes       No
     c. Did you appeal your request for relief on Claim Ito the highest level?                         Yes      No
     d. if you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.


                                                          3
                Case 2:19-cv-01432-DMC Document 1 Filed 07/26/19 Page 7 of 9



                                                      CLAIM H
1.   State the constitutional or other federal civil right that was violated:


2.   Claim H. Identify the issue involved. Check only one. State additional issues in separate claims.
        Basic necessities                  Mail                Access to the court           Medical care
     E Disciplinary proceedings        L] Property         II] Exercise of religion      LI Retaliation
     LI Excessive force by an officer [I] Threat to safety LI Other:
3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.




4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).




5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your
        institution?                                                                           LI Yes LI No
     b.   Did you submit a request for administrative relief on Claim II?                          LI Yes LI No
     c.   Did you appeal your request for relief on Claim H to the highest level?                  LI Yes Li No
     d.   If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
          did not.


                                                          4
                   Case 2:19-cv-01432-DMC Document 1 Filed 07/26/19 Page 8 of 9



                                                       CLAIM ifi
1.    State the constitutional or other federal civil right that was violated:


2.    Claim III. IdentiQ,, the issue involved. Check only one. State additional issues in separate claims.
      El Basic necessities                El Mail            El Access to the court         El Medical care
      El Disciplinary proceedings         El Property        LI Exercise of religion        El Retaliation
      El Excessive force by an officer El Threat to safety El Other:

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim ifi. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.




4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).




5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your
        institution?                                                                           El Yes El No
     b.    Did you submit a request for administrative relief on Claim ifi?                           El Yes El No
     c.    Did you appeal your request for relief on Claim III to the highest level?                  El Yes El No
     d.    If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
           did not.


If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.


                                                                 5
                 Case 2:19-cv-01432-DMC Document 1 Filed 07/26/19 Page 9 of 9



                                          E. R]QTJEST FOR RELIEF

State the relief you are seeking:
                                              J;q ("-f          r -cj 0 S          r
              Ad c'           >                                                   n


                                                  \rSI




I declare under penalty of perjury that the foregoing is true and correct.

Executed on    7fl)/zI'
                   DATE
                                                                                            Ct4CI71¼
                                                                             SIGNATURE OF PLAINTIHY
                                                                                                              t
                                                                                                        4.-




(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)



(Signature of attorney, if any)




(Attorney's address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. if you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identif' which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.




                                                         6
